DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 includes the terminology “reserved false memory addresses”. The scope of meaning of reserved false memory address is unclear (are the addresses addressing an area of memory that does not exist or are addresses used for something other that addressing memory or something else).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz (patent application publication 9444,737) in view of Wang (patent application publication No. 2018/0292988).

Munoz taught the invention substantially as claimed including (as to claim 1) A computing system comprising: a plurality of processing cores(1061 -106m)(see. figs. 1,2), each having a discrete, respective, core-local memory (2061-206M )(e.g., see col. 7, line 60-col.  8, line 7) associated therewith interconnected for data transfer therebetween so as to define a plurality of respective core-memory pairs (e.g., see col. 8, lines 25-37); and switching arrangements (110) and a data bus (ring bus 118) (e.g., see figs. 1, 2) that interconnect the core-memory pairs to each other for data transfer between each of the processing cores and a core-local memory, respectively)(e.g., see figs. 1,2,3 and col. 8, lines 25-35),  Munoz did not expressly detail wherein the core-memory pairs are substantially free of caches for data transferred therebetween Wang however taught this limitation (e.g., see paragraphs 0018 and fig. 1)[Wang taught processing entities which are  cores (e.g., see paragraph 0016 that use local memory for data accesses (e.g., see paragraph 0018)where local memory is partitioned into shared and private regions (e.g., see paragraph 0023)].
It would have been obvious to one of ordinary skill in the art to combine the teachings Munoz and Wang. Both references were directed to the coupling processor cores including local memory for transfer of data. One of ordinary skill would have been motivated to incorporate the Wang teachings of using local memory that is not a cache or is private at least to allow data that  is used by one processor to be transferred to another processor without having to send a copy to a memory hierarchy which reduces the access time for data between cores. 

As to claim 2 Munoz and Wang taught The computing system as set forth in claim 1 Wang taught wherein at least one of the core- memory pairs is located on a single die (e.g., see paragraph 0018 and fig. 1).
As to claim 7 Munoz and Wang taught The computing system as set forth in claim 1, Wang taught wherein at least one of the core- memory pairs is located on separate dies e.g., see paragraph 0018 and fig. 1).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz and Wang as applied to claim 1 above, and further in view of Choi, J., et al., ACM paper entitled Executing Synchronous Dataflow Graphs on a SPM-Based Multicore Architecture.
As to claim 3 Munoz and Wang taught The computing system as set forth in claim 1, Choi taught wherein the processing cores are constructed and arranged to operate a code-supplied flow of core-memory pairs from one specific operation to another using an operation graph (e.g., see section 4. Problem formulation on page 666 and figs. 1,2)[note the SDF graph with two node A and B   and nodes are mapped to core(s) provides this limitation].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Munoz and Choi. Both references were directed toward the problems of processing data using local memory or scratch pad memory multicore architecture. One of ordinary skill would have been motivated to incorporate the Choi teachings of constructing  and arranging processing cores to operate using an operation graph at least to facilitate efficient scheduling of operations and data for minimizing latency of operations when using multiple cores (e.g., see Choi section 2 on page 665, left column).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz and Wang as applied to claim 1 above, and further in view of Orphanoudakis, T., et.al., Chapter 12 entitled “Embedded Multi-Core  Processing for Networking” of publication entitled Multi-Core Embedded Systems, CRC press,  2018. 
As to claim 8 Munoz and Wang taught The computing system as set forth in claim 1, Orphanoudakis taught wherein the die containing a plurality of the core-memory pairs is mounted on a PCIe daughter card [note the daughter card mounting is shown in fig. 12.5), which is adapted to be selectively plugged into a host server/PC having a host processor constructed according to a traditional von Neumann architecture (e.g., see fig. 12.5 and section 12.2.3 on pages 407-409 ,411[note the ASIC programmability provides the von Neumann architecture].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Munoz and Orphanoudakis. Both references were directed toward coupling data processing cores for transfer of data to use in data processing. One of ordinary skill would have been motivated to incorporate the Orphanoudakis teachings of implement the connection of Cores using daughter cards  as this would have enabled the system to be readily expanded for scaling the system as needed making the system able to expanded to implement processing depending on processing needs in such a way that unnecessary cores could be excluded, which would reduce system cost and amount of energy used.  
Claim(s) 9,10,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz and Wang as applied to claim 1 above, and further in view of Venkataramani, V, et al., ACM paper entitled Scratchpad-Memory Management  for Multi-threaded Applications on Many-Core Architectures pp., 10:1-10:28. 
As to claim 9 Munoz and Wang taught . The computing system as set forth in claim 1, Venkataramani taught further comprising, a compiler for program data processed by the core-memory pairs, the compiler operating, on at least one of (a) one or more of the core-memory pairs and (b) the host processor (e.g., see section 2.2 SPM management on page 10:4 and page 10:6 and figs. 1,3)[note use of compile time techniques for managing  and identifying  accessed data that needs to be placed on a scratch pad memory in a system with cores connected including scratch pad memory (e.g., see fig. 1) provides this limitation].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Munoz and Venkataramani. Both References were directed toward the problems of managing transfer between cores including local memory or scratch pad memory in a data processor. One of ordinary skill would have been motivated to incorporate the Venkataramani teachings of using compile time techniques for control of sharing of scratch pad space at least to reduce energy consumption (e.g., see section entitled Multi-Process/Multi-Core on page 10:4 of Venkataramani).

As to claim 10 Munoz and Wang and Venkataramani taught  The computing system as set forth in claim 9,  Venkataramani taught  host core(s) coupled to Accelerator which includes an array of cores that each include and scratch pad memory  that is software programmable where the programmer or compiler need to take active role in allocating appropriate data to the scratch pad memory (SPM)(e.g., see fig. 1 and page 10:2). Therefore one of ordinary skill would have been motivated to include program data stored with respect to, and operating on, the host processor, adapted to initiate compilation and computation. This would facilitate the allocating of appropriate data to the scratch pad memories of the cores in the Accelerator in fig. 1  and facilitate properly timed access to data during processing).
As to claim 13 Munoz and Wang taught  The computing system as set forth in claim 1 Venkataramani  taught wherein memory content and operations are transferred to the each of the core-memory pairs through store operations from a von Neumann processor on a host computer through a standard bus interface. [note Venkataramani taught  the programmer or  compiler needs to explicitly bring data to the on-Chip SPM…conventional scratch pad (SPM) architectures use in-order cores due to  power and thermal constraints on page 10:6 and fig. 1;  Venkataramani taught host core(s) coupled to the Accelerator cores via memory controller (see fig. 1) Therefore since the cores are in-order then  they are von Neumann and one of ordinary skill would have been motivated to employ an in order or von Neuman host to facilitate the properly timed and ordered processing/storage of data into the cores of the accelerator; and note that since the  Venkataramani interface between host and accelerator in figure 1 is depicted as a memory controller then one of ordinary skill would have been motivated to use a standard interface to take advantage standardized and off the shelf interfaces to reduce cost and time to implement].

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz and Wang   and Venkataramani as applied to claim 9 above, and further in view of  Orphanoudakis,
As to claim 11 Munoz and Wang and Venkataramani taught  The computing system as set forth in claim 9  Orphanoudakis taught wherein operations carried out by the host processor and the core-memory pairs is based on an existing RISC-based instruction set (e.g., see pages 410-411)[ note  the NPUs include a large number of RISC processors and therefore are based on and existing RISC based instruction set].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Munoz and Orphanoudakis. Both references were directed toward coupling data processing cores for transfer of data to use in data processing. One of ordinary skill would have been motivated to incorporate the Orphanoudakis teachings of implementing  the processors a RISC processor which characteristically employ RISC instruction set at least to reduce power consumption when simple tasks are employed (e.g., see section 12.3 on page 412) and can be optimized for network streams application (e.g., see page 410). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Munoz and Orphanoudakis. Both references were directed toward coupling data processing cores for transfer of data to use in data processing. One of ordinary skill would have been motivated to incorporate the Orphanoudakis teachings of implementing the connection of Cores  and implementing the processors a RISC processor which characteristically employ RISC instruction set at least to reduce power consumption when simple tasks are employed  (e.g., see section 12.3 on page 412) and can be optimized for network streams application (e.g., see page 410). 



Allowable Subject Matter
Claims 4-6,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 requires among other things:

4. The computing system as set forth in claim 3 wherein the operation graph comprises a set of mathematical operations, each accompanied by an ordered list of one or more input addresses.

Claim 14 requires among other things:

14. The computing system as set forth in claim 1 wherein the core-memory pairs operate based upon an operation graph and a source of the operation graph is based upon (a) program data that converts SIMD operations to operations written in a predetermined instruction set, and (b) existing APIs that are recreated as operation graphs, and for which new APIs are used as drop-in replacements for the existing APIs.
The closest prior art includes Munoz and Wang and Orphanoudakis and Venkataramani and Choi. The closest prior did not disclose among other things the limitations of claims 4,14 are shown above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vassiliev (patent application publication No. 2016/0173104) disclosed programmable forwarding plane (e.g., see abstract). 
	Amano (paten application publication No. 2002/0120816) disclosed multi-processor system (e.g., see abstract).
	Stewart (patent No. 7,185,174) disclosed switch complex selectively coupling input and output of a node in two-dimensional array to four ports and using four switches coupling among ports (e.g., see abstract).

	Bai, Ke, et al., (ACM paper entitled Heap Data Management for Limited Local Memory (LLM) Multi-core Processors, (pp. 317-325).
Cheng, Sheng-Wei, et al., (IEEE paper entitled Many-Core Real-Time Task Scheduled with Scratch Memory).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/           Primary Examiner, Art Unit 2183